

	

		II

		109th CONGRESS

		1st Session

		S. 1313

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 27, 2005

			Mr. Cornyn introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To protect homes, small businesses, and

		  other private property rights, by limiting the power of eminent

		  domain.

	

	

		1.Short titleThis Act may be cited as the

			 Protection of Homes, Small Businesses,

			 and Private Property Act of 2005.

		2.FindingsCongress finds the following:

			(1)The protection of homes, small businesses,

			 and other private property rights against government seizures and other

			 unreasonable government interference is a fundamental principle and core

			 commitment of our Nation's Founders.

			(2)As Thomas Jefferson wrote on April 6, 1816,

			 the protection of such rights is the first principle of association, the

			 guarantee to every one of a free exercise of his industry, and the fruits

			 acquired by it.

			(3)The Fifth Amendment of the United States

			 Constitution specifically provides that private property shall

			 not be taken for public use without just compensation.

			(4)The Fifth Amendment thus provides an

			 essential guarantee of liberty against the abuse of the power of eminent

			 domain, by permitting government to seize private property only for

			 public use.

			(5)On June 23, 2005, the United States Supreme

			 Court issued its decision in Kelo v. City of New London, No. 04–108.

			(6)As the Court acknowledged, it has

			 long been accepted that the sovereign may not take the property of A for the

			 sole purpose of transferring it to another private party B, and that

			 under the Fifth Amendment, the power of eminent domain may be used only

			 for public use.

			(7)The Court nevertheless held, by a 5–4 vote,

			 that government may seize the home, small business, or other private property

			 of one owner, and transfer that same property to another private owner, simply

			 by concluding that such a transfer would benefit the community through

			 increased economic development.

			(8)The Court's decision in Kelo is alarming

			 because, as Justice O'Connor accurately noted in her dissenting opinion, joined

			 by the Chief Justice and Justices Scalia and Thomas, the Court has

			 effectively . . . delete[d] the words for public use from

			 the Takings Clause of the Fifth Amendment and thereby refus[ed]

			 to enforce properly the Federal Constitution.

			(9)Under the Court's decision in Kelo, Justice

			 O'Connor warns, [t]he specter of condemnation hangs over all property.

			 Nothing is to prevent the State from replacing any Motel 6 with a Ritz-Carlton,

			 any home with a shopping mall, or any farm with a factory.

			(10)Justice O'Connor further warns that, under

			 the Court's decision in Kelo, [a]ny property may now be taken for the

			 benefit of another private party, and the fallout from this

			 decision will not be random. The beneficiaries are likely to be those citizens

			 with disproportionate influence and power in the political process, including

			 large corporations and development firms. As for the victims, the government

			 now has license to transfer property from those with fewer resources to those

			 with more. The Founders cannot have intended this perverse

			 result.

			(11)As an amicus brief filed by the National

			 Association for the Advancement of Colored People, AARP, and other

			 organizations noted, [a]bsent a true public use requirement the takings

			 power will be employed more frequently. The takings that result will

			 disproportionately affect and harm the economically disadvantaged and, in

			 particular, racial and ethnic minorities and the elderly.

			(12)It is appropriate for Congress to take

			 action, consistent with its limited powers under the Constitution, to restore

			 the vital protections of the Fifth Amendment and to protect homes, small

			 businesses, and other private property rights against unreasonable government

			 use of the power of eminent domain.

			(13)It would also be appropriate for States to

			 take action to voluntarily limit their own power of eminent domain. As the

			 Court in Kelo noted, nothing in our opinion precludes any State from

			 placing further restrictions on its exercise of the takings

			 power.

			3.Protection of homes,

			 small businesses, and other private property rights

			(a)In

			 generalThe power of eminent

			 domain shall be available only for public use.

			(b)Public

			 useIn this Act, the term

			 public use shall not be construed to include economic

			 development.

			(c)ApplicationThis Act shall apply to—

				(1)all exercises of eminent domain power by

			 the Federal Government; and

				(2)all exercises of eminent domain power by

			 State and local government through the use of Federal funds.

				

